Exhibit 10.5

Exhibit D

SALE, MARKETING & SUPPLY AGREEMENT

SALE, MARKETING & SUPPLY AGREEMENT (the “Agreement”), dated as of
[                ], 2006, by and between Lone Star Steel Company, L.P., a
Delaware limited partnership organized under the laws of the State of Delaware
in the United States of America (“LSS”), and Apolo Mecânica e Estruturas S.A., a
corporation (sociedade anônima/ stock corporation), organized under the laws of
the Federative Republic of Brazil, with head offices in the city of Lorena,
State of São Paulo, at Av. Dr. Léo de Affonseca Netto, 750, CEP 12600-000, duly
enrolled with the CNPJ under No. 42.419.150/0001-84, herein represented by its
undersigned legal representatives, duly authorized as they solely declare (the
“Company”).

RECITALS:

WHEREAS, it is a condition to the equity investment of Lone Star Brazil Holdings
2, Ltda., a limited liability company (sociedade empresária limitada) organized
under the laws of the Federative Republic of Brazil, with head offices at City
of São Paulo, State of São Paulo, at Rua Funchal, 263, 10º andar, sala 17-I, CEP
04551-060, duly enrolled with the CNPJ under No. 08.278.633/0001-78 (“LSB 2”) in
the Company that this Agreement be entered into between LSS and the Company, to
set forth the terms and conditions pursuant to which the Company will process
and sell Tubular Products (as defined below) to LSS and LSS, as the exclusive
marketer, will purchase and resell such Tubular Products; and

WHEREAS, LSS intends to provide distribution services, customer product
acceptance, sales and marketing support, technical/thermal treating expertise
and other services in order to increase the sales of Tubular Products in North
America and in other markets in which the Company markets its Tubular Products,
as agreed to between the parties.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties hereto agree as
follows:

1.             Defined Terms.  The following terms as used in this Agreement
shall have the meaning ascribed to them below:

“Affiliate” of a specified person (the “Specified Person”) means any Person
(a) who, directly or indirectly, controls, is controlled by, or is under common
control with the Specified Person, (b) who, directly or indirectly, owns or
controls fifty percent (50%) or more of the Specified Person’s outstanding
voting securities or equity interests, (c) of whom the Specified Person,
directly or indirectly, owns or controls fifty percent (50%) or more of the
outstanding voting securities or equity interests or (d) who has the right,
directly or indirectly, to appoint or elect fifty percent (50%) or more of the
Specified Person’s board of directors or equivalent managing body.

“Agreement” has the meaning set forth in the introductory paragraph hereof.


--------------------------------------------------------------------------------




“Business Day” means a day on which banks are open for general banking business
in both São Paulo, São Paulo State, Brazil and Dallas, Texas, the United States
of America (excluding Saturdays, Sundays and public holidays).

“Company” has the meaning set forth in the introductory paragraph hereof.

“Contract” has the meaning set forth in Section 6 hereof.

“Coupling” means a tubular section used for the exclusive purpose of joining two
threaded pin ends of pipe or equipment having the same external and internal
diameters and same thread.

“Coupling Materials” means seamless pipes from which tubular sections are
prepared for the manufacture of Couplings or Cross-Overs.

“Cross-Over” means a tubular section used for the exclusive purpose of joining
two threaded pin ends of pipe having different dimensions or threads.

“Dispute” has the meaning set forth in Section 27 hereof.

“Force Majeure” has the meaning set forth in Section 18 hereof.

“Governmental Authority” means any authority, regulatory or administrative
agency, commission, department, board, bureau, agency, instrumentality or court
of Brazil, the United States of America, or any other nation or sovereign state,
any federal, bilateral, or multilateral governmental authority, any state,
possession, territory, county, district, city, or other governmental unit or
subdivision, and any branch, agency, or judicial body of any of the foregoing.

“ICC Rules” has the meaning set forth in Section 27 hereof.

“Law” means any statute, law, treaty, ordinance, rule, regulation, instrument,
directive, decree, permit, agreement, Order or injunction of or with any
Governmental Authority, and includes, without limitation, rules or regulations
of any regulatory or self-regulatory authority compliance with which is required
by law.

“Line Pipe” means finished or unfinished line pipe processed and supplied by the
Company.

“LSB 2” has the meaning set forth in the recitals hereof.

“LSS” has the meaning set forth in the introductory paragraph hereof.

“North America” means the United States of America, Canada, and Mexico (which
includes any offshore drilling within the territorial waters of such countries).

2


--------------------------------------------------------------------------------




“Oil Country Tubular Goods” or “OCTG” means casing, tubing, drill pipe,
semi-finished and unfinished green tubes, Coupling Materials and finished
Couplings processed and supplied by the Company.

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental Authority.

“Person” means any individual, partnership, limited liability company,
corporation, cooperative, joint venture, trust, estate or other entity.

“Specialty Tubing” means mechanical and pressure tubes, cold drawn and hot
finished tubes, shells for redraw and other boiler tubes processed and supplied
by the Company.

“Term” has the meaning set forth in Section 9 hereof.

“Tubular Products” means Oil Country Tubular Goods, Specialty Tubing, and/or
Line Pipe; for greater clarity, such term shall not include galvanized
unfinished line or other pipe.

“US Dollars” or “US$” means legal currency in the United States of America.

2.             Exclusive Marketing.  During the Term of this Agreement, the
Company hereby grants LSS the exclusive right, without limitation or exclusion,
to market and sell Tubular Products (a) to any party located in North America,
(b) for any Tubular Product purchases initiated in North America without regard
to the end-use location, except South America, and (c) from time to time, as
mutually agreed by the parties in advance and in writing, to customers located
outside North America and intending to use the Tubular Products outside North
America.  LSS shall have no obligation to purchase Tubular Products from the
Company in any particular amounts.

3.             Duties of LSS.  During the Term of this Agreement, LSS shall:

(a)           provide distribution services, customer product acceptance, sales
and marketing support, technical/thermal treating expertise and other services
in order to increase the sales of Tubular Products in North America and in other
markets, as agreed to from time to time by LSS and the Company;

(b)           pay all expenses and costs incurred by it in connection with the
marketing and sales of Tubular Products in North America pursuant to Section 2
hereof; and

(c)           provide periodic reports of sales of Tubular Products in North
America as may be requested from time to time by the Company.

4.             Method of Sales.  LSS will purchase all the products according to
the following method:  Duty paid on a DDP (Houston, Texas Port, or such other
location as designated by

3


--------------------------------------------------------------------------------




LSS) basis according to INCO 2000 terms (duty paid, end of ships tackle, title
passes at dock in Houston, Texas, or such other location as designated by LSS,
or, if no such location is designated, then when the Tubular Products are
delivered to LSS), or as mutually agreed by the parties in each Contract.

5.            Price and Payment.  Prices shall be negotiated on an
inquiry-by-inquiry basis mutually agreed to by LSS and the Company; provided,
however, that the price shall be the lowest price and on the most favorable
terms offered by the Company to any other purchaser from the Company in an
export transaction or an internal transaction in Brazil where purchaser intends
to export the Tubular Products.  The prices and quantities for the required
sizes shall be discussed and agreed upon between LSS and the Company at least
sixty (60) days prior to the date of the actual Contract (as defined below)
delivery date.  The Company shall work with its suppliers to offer competitive
prices.  All of the Contracts will be submitted by LSS, or any other company
that LSS so designates, to the Company.  The Company, or a wholly-owned
subsidiary of the Company, including but not limited to Apolo America Pipe and
Tube Corp., will be the importer of record for all products purchased by LSS
under this Agreement.  All prices and payments under this Agreement shall be in
U.S. Dollars, unless otherwise agreed to in writing by LSS and the Company. 
Payment terms are net thirty (30) days from the invoice date in immediately
available funds.

6.             Contract.  The terms of a purchase order when completed and
signed by the parties for each order (the “Contract”), will, along with the
terms of this Agreement, control with respect to that order.

7.             Processing Standards.  The Company shall process and ship Tubular
Products in a good and workmanlike manner, in accordance with industry standards
and any additional or further standards set forth in the Contract.  LSS shall
have the right to inspect (either itself or by means of an agent) all Tubular
Products delivered to LSS or its assignee, and may reject, by notice to the
Company within sixty (60) days after delivery and based on a substantiated
report to be delivered together with such notice, any portion of a shipment of
Tubular Products not meeting the standards set forth herein and in the
applicable Contract.  LSS also shall have the right to inspect (either itself or
by means of an agent), any Tubular Products prior to loading at the point of
origin.  LSS’s (or its agent’s) inspection shall follow all internal rules when
at the Company’s premises.  Notwithstanding any provision to the contrary
contained in this Section 7, in the event that the Company does not agree with
any rejection by LSS of any portion of a shipment of Tubular Products as not
meeting the standards set forth herein and in the applicable Contract, the
Company has the right, at its own cost, to solicit an independent inspection by
an independent surveyor mutually agreed to by the Company and LSS.  The opinion
of such independent surveyor with respect to whether such rejection by LSS was
justified in accordance with the standards articulated in this Section 7 shall
be final and binding on both parties.

8.             Prompt Delivery.  The Company agrees to have each shipment of
Tubular Products ready for shipment no later than ninety (90) days after the
date of acceptance of LSS’s Contract, except in case of Force Majeure.  If any
shipment has not arrived at the location designated in the Contract on or before
the sixtieth (60th) day after the acknowledged shipment date on each Contract,
LSS has the right to renegotiate the purchase price for that Contract.  If

4


--------------------------------------------------------------------------------




no agreement is reached on the renegotiation of the price, the Contract involved
shall be terminated with no costs to either party and the Company shall have the
right to sell the Tubular Products of the terminated Contract in North America. 
For sales of Tubular Products inside North America, the Company grants to LSS
the right of first refusal in relation to any purchase offer the Company may
have for such Tubular Products of the terminated Contract in which the offered
price is 80% or lower than the last price offered by the Company in the
renegotiation round of the terminated Contract.

9.             Term.  The term of this Agreement (the “Term”) will be ten (10)
years commencing on the date of this Agreement and ending on the tenth (10th)
anniversary of the date of this Agreement; provided, however, that LSS and the
Company hereby agree to use their best efforts to extend the Term of this
Agreement for an additional ten (10) years (and subsequent ten (10) year
periods) at least six (6) months prior to the expiration of the initial (or a
subsequent) ten (10) year period.

10.           Termination.  This Agreement may be terminated prior to its
expiration as provided in Section 9 above by sixty (60) days advance written
notice as follows:

(a)           By either party, effective immediately, in the event the other
party should fail to perform in any material respect any of its obligations
hereunder and should fail to remedy such nonperformance within ninety (90) days
after receiving written demand therefor;

(b)           By either party, effective immediately, if the other party should
be declared insolvent or bankrupt or makes an assignment or other arrangement
for the benefit of its creditors, or if such other party should be nationalized
or have any of its material assets expropriated by any government or political
subdivision thereof; or

(c)           By the Company, effective immediately, in the event that LSS or
any Affiliate thereof is no longer a shareholder of the Company.

11.           Effect of Termination or Non-renewal.

(a)           Any termination or non-renewal of this Agreement shall not affect
(i) the obligations of the Company and LSS under each outstanding Contract;
(ii) the obligation of the Company to process, ship and deliver to LSS all
Tubular Products sold by the Company prior to the date of termination, and (iii)
the obligation of LSS to pay the outstanding price of any Contract.  For
purposes of this Agreement, Tubular Products will be deemed to be sold whenever
a Contract for those Tubular Products has been accepted by the Company.

(b)           Upon termination or non-renewal of this Agreement, LSS shall
(i) immediately cease soliciting orders for the Tubular Products and (ii)
immediately discontinue use of all trade names and trademarks of the Company
that may theretofore have been authorized to use by the Company, including any
word, title or expression resembling any such trade name or trademark.

(c)           Upon termination or non-renewal of this Agreement, the Company
shall immediately discontinue use of all trade names and trademarks of LSS that
the Company may

5


--------------------------------------------------------------------------------




theretofore have been authorized to use by LSS, including any word, title or
expression resembling such trade name or trademark.

(d)           Except for a willful breach of this Agreement by a party, gross
negligence by a party, or in accordance with this Section 11, Section 12,
Section 26 or Section 27, neither party shall have any liability to the other
following termination or non-renewal of this Agreement for compensation,
reimbursement or damages therefor, or for any loss of goodwill or prospective
profits, or for any investment, expenditures or commitments made or entered into
by any of the parties in connection with this Agreement.

12.           Product Quality and Claims.  The Company represents and warrants
to LSS that all Tubular Products will conform to the written specifications as
agreed upon first through the inquiry process, and then second as listed in the
relevant Contract.  Any Tubular Product that does not meet these specifications
may be rejected by LSS.  In the event that an issue should arise as to the
product quality (whether through a customer-initiated complaint or otherwise),
LSS shall promptly advise the Company and shall be responsible for investigating
it, interfacing with the customer as well as the Company, but the Company shall
be solely responsible for any defective Tubular Products and any damages caused
thereby, provided that the Company’s responsibility for such damages shall be
limited to the replacement of the defective Tubular Products without charge
unless additional damages are payable to the end user under applicable law, in
which case the Company shall be responsible for such additional damages.  In
connection with the handling of such product quality issues, (a) LSS shall
discuss with the Company any proposed settlement offer with a customer prior to
extending such offer to the customer; (b) the Company will use its best efforts
to conform to LSS’s customary time framework for handling of product quality
issues; and (c) the Company will not be responsible for any settlement effected
by LSS without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed.

13.           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement between LSS and the Company with respect to the subject matter
hereof.  This Agreement may not be amended except by an instrument in writing
executed by both LSS and the Company.

14.           Applicable Law.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of Texas.

15.           Notice Provision.  Any notice or other communication provided for
in this Agreement shall be in writing in the Portuguese and English languages
and shall be deemed to have been duly given if (a) delivered personally,
(b) sent by commercial courier services or overnight mail or delivery or (c)
sent by facsimile with confirmation by personal delivery or overnight mail, as
follows:

If to the Company, to:

Apolo Mecânica e Estruturas S.A.

Attention:  President

Av. Dr. Leo de Affonseca Neto, 750 Mondesire

12600-970 – Lorena/SP

Telefax: (55 12) 3153-2290

6


--------------------------------------------------------------------------------




 

with a copy to:

Apolo Tubos e Equipamentos S.A.

Av. Chrisóstomo Pimentel de Oliveira, nº 2.651, Pavuna

CEP 21650-000 Rio de Janeiro, RJ

Brasil

Telefax: 21 – 3452 9139

with a copy to:

Luciano de Souza Leão Jr.

Bulhões Pedreira, Bulhões Carvalho, Piva, Rosman e Souza Leão Advogados

Rua da Assembléia 10, 38º andar

CEP 20011-901 Rio de Janeiro, RJ

Brasil

telefax: 21 – 2531 2665

If to LSS, to:

Lone Star Steel Company, L.P.

15660 N. Dallas Pkwy., Suite 500

Dallas, TX 75248

United States of America

Telefax:  972-770-6474

Attn:  Steve Fowler

Attn:  General Counsel

with a copy to:

Mary R. Korby

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, Texas  75201

Telefax:  214-746-7777

with a copy to:

Marcos Flesch

Souza, Cescon Avedissian, Barrieu e Flesch – Advogados

Rua Funchal, 263 11º andar

04551-060 São Paulo, SP

Telefax: (55 11) 3089 6565

7


--------------------------------------------------------------------------------




 

or to such other person, address or telefax number as any party may specify by
notice in writing to the other.  All such notices shall be deemed to have been
received (i) if by personal delivery on the day after such delivery, (ii) if by
courier services or overnight mail or delivery, on the day delivered, and
(iii) if by facsimile, on the next day following the day on which such facsimile
was sent, provided that it is followed immediately by confirmation by personal
delivery or overnight mail that is received pursuant to subclause (i) or (ii),
provided that if the date of receipt is not a Business Day at the place of the
principal office of the party receiving the notice, or if the receipt is after
5:00 p.m. on a Business Day, the notice or other communication shall be deemed
given, received, and effective on the next Business Day at the place of the
principal office of the addressee.

16.           Clerical Errors.  Stenographic and clerical errors, whether in
mathematical computation or otherwise, made by LSS on a Contract or any other
forms delivered to the Company shall be subject to correction.  If the Company
finds any clerical errors on such documents, it shall inform LSS promptly
thereof.

17.           Successors and Permitted Assigns.  This Agreement will be binding
upon, and will inure to the benefit of, LSS and the Company and their respective
successors and assigns; provided, however, neither LSS nor the Company may
assign this Agreement without the prior written consent to the assignment by the
other party hereto except that LSS may serve as the Company’s exclusive sales
agent either directly or through a wholly-owned subsidiary, provided that LSS
remains fully liable to the Company under this Agreement.

18.           Force Majeure.  If LSS or the Company is prevented from or delayed
in complying, either totally or in part, with any of the terms or provisions of
this Agreement by reason of a “Force Majeure,” which as used herein shall mean
(a) fire, flood or storm that inflicts material damage to the Company’s
facilities, or (b) other causes beyond the reasonable control of LSS or the
Company or, if applicable, of third-party providers of materials to either LSS
or the Company including but not limited to any act of God, governmental action,
natural disaster, strike, or failure of essential equipment that, in the case of
either (a) or (b), cause the Company’s facilities to become inoperable, or LSS
to be unable to perform, then upon notice to the other party, the affected
provisions of this Agreement and any outstanding Contract shall be suspended
during the period of such disability and such party shall have no liability in
connection therewith.  The Company, or LSS, as applicable, will use its best
efforts to remedy any disability caused by a Force Majeure event.  In the event
of a Force Majeure event, the party not suffering a Force Majeure has the right,
but not the obligation, to terminate this Agreement and all outstanding
Contracts if the other party cannot remedy such disability caused by such Force
Majeure event within one-hundred and twenty (120) days of such event.

19.           Remedies.  In the event of the Company’s breach of this Agreement,
LSS may take any or all of the following actions, without prejudice to any other
rights or remedies available to LSS under this Agreement or by law: (a) require
the Company to repair or replace such defective or non-conforming Tubular
Products, and upon the Company’s failure or refusal

8


--------------------------------------------------------------------------------




to do so, repair or replace the same at the Company’s expense, (b) subject to
Section 7 hereof, reject any shipment or delivery containing defective or
non-conforming Tubular Products and return such shipment or delivery for credit
or replacement at LSS’s option, said return to be made at the Company’s cost and
risk, or (c) cancel any outstanding deliveries hereunder, and treat such breach
by the Company as the Company’s repudiation of the Contract(s) relating to such
deliveries.  In the event of LSS’s breach hereunder, the Company shall have the
right of recovery of the Tubular Products or the purchase price payable for
Tubular Products purchased prior to such breach in addition to any other rights
or remedies available to the Company under this Agreement or by law.

20.           Product Liability Insurance.  Throughout the Term of this
Agreement and for a period of two (2) years thereafter, the Company will
maintain in effect product liability insurance through an internationally
recognized insurance company acceptable to LSS (a) covering Tubular Products;
(b) providing for not less than US$3,000,000 in coverage per incident with
respect to all Tubular Products having a deductible not greater than US$100,000;
(c) naming LSS as an additional insured; and (d) containing a policy endorsement
providing that such policy cannot be cancelled or modified in any material
respect without 30 days prior written notice to LSS.  The Company will provide
LSS with a certificate of insurance as soon as reasonably practicable after the
date hereof.  The Company shall hold any insurance proceeds in trust for the
benefit of LSS until any claims related to an incident are fully and finally
settled and shall pay such proceeds over to LSS.

21.           Indemnity.

(a)           LSS agrees to indemnify and hold the Company, its officers,
directors, employees, attorneys, agents, successors and assigns harmless against
all losses, damages or expenses of whatever form or nature, including attorneys
fees and other costs of legal defense, whether direct or indirect, that they, or
any of them, may sustain or incur as a result of any acts or omissions of LSS or
any of its directors, officers, employees, attorneys or agents arising from this
Agreement, including but not limited to (i) breach of any of the provisions of
this Agreement or (ii) violation by LSS (or any of its directors, officers,
employees, attorneys or agents) in any material respect of any applicable law,
regulation or order of North America relating to the services performed by LSS
hereunder that results in material harm to the Company.

(b)           The Company agrees to indemnify and hold the LSS, its officers,
directors, employees, attorneys, agents, successors and assigns harmless against
all losses, damages or expenses of whatever form or nature, including attorneys
fees and other costs of legal defense, whether direct or indirect, that they, or
any of them, may sustain or incur as a result of any acts or omissions of the
Company or any of its directors, officers, employees, attorneys or agents
arising from this Agreement, including but not limited to (i) breach of any of
the provisions of this Agreement or (ii) violation by the Company (or any of its
directors, officers, employees, attorneys or agents) in any material respect of
any applicable law, regulation or order of North America or Brazil relating to
the services performed by LSS hereunder that results in material harm to LSS.

22.           Confidentiality Obligations.  Each party shall use its best
efforts to prevent any of the other party’s proprietary and confidential
information that it receives under the scope of

9


--------------------------------------------------------------------------------




this Agreement from being (a) used for any purpose other than the fulfillment of
the receiving party’s obligations under this Agreement or (b) disclosed to any
third party (other than the receiving party’s counsel, auditors, lenders or
other advisors), in each case without the prior written consent of the other
party.  The provisions of this Section 22 shall not apply and the receiving
party shall have no obligation with respect to any information that the
receiving party can show:  (i) is or becomes public knowledge through no
wrongful act of the receiving party; (ii) is already known to the receiving
party, which knowledge can be documented from written records; (iii) is
rightfully obtained by the receiving party from any third party without similar
restriction and without breach of any obligation owed to the disclosing party;
or (iv) is independently developed by the receiving party’s employees who have
not had access to the applicable confidential information.  In addition, a
receiving party may disclose confidential information of the other party if it
becomes compelled to do so by applicable law, regulation or legal process;
provided, however, that before doing so it gives the other party reasonable
notice of its intended disclosure sufficient for the other party to seek a
protective order.

23.           No Third Party Beneficiaries.  Except as expressly set forth in
Section 21 hereof, nothing in this Agreement shall be construed to create any
rights in any third party against either LSS or the Company.

24.           No Waiver.  The performance of or compliance with a party’s
obligations hereunder may be waived, but only in writing signed by an authorized
representative of the other party.  A waiver of compliance with any provision of
this Agreement shall not constitute a waiver of any subsequent lack of
compliance with such provision or of any other provision of this Agreement. 
Failure of either party to enforce at any time any provision of this Agreement
shall not be construed as a waiver thereof.

25.           Invoices; Right of Set-Off.  The Company shall render one (1) copy
of each Contract submitted under this Agreement and shall send all documents to
the Accounts Payable Department of LSS.  Subject to the Brazilian foreign
exchange regulation as in effect from time to time, the Company hereby
acknowledges that LSS has the rights of set-off, netting, offset, recoupment,
and similar rights with respect to any payments to be made by LSS to the Company
or any Affiliate of the Company pursuant to any order for Tubular Products or
otherwise; provided that LSS shall provide the Company with prior notice of its
exercise of such rights.

26.           Environmental.  The Company warrants that it will, and shall cause
all of its Affiliates, officers, directors, managers, independent contractors,
and employees, to perform all services and furnish all Tubular Products with due
care and in compliance with all applicable federal, state, regional, and local
safety and environmental laws, rules, and regulations, including, without
limitation, laws, rules, and regulations pertaining to notification, permitting,
waste management and unauthorized releases.  The Company further agrees to
indemnify, defend and hold LSS harmless from any and all claims, demands,
judgments, causes of action, damages, penalties, fines, costs (including
attorney’s fees, costs and expenses), liabilities or losses, including, but not
limited to, personal injury or death and property damage, which arise as a
result of activities or asserted activities related to performance of this
Agreement or any breach of any provision of this Agreement.  This indemnity
shall survive completion or termination of this Agreement.

10


--------------------------------------------------------------------------------




27.           Arbitration and Attorney Fees.  The parties shall make every
effort to settle amicably any and all disputes, controversies and conflicts
arising out of or relating to or in connection with this Agreement, the
performance or non-performance of the obligations set forth herein (including
any questions regarding its existence, validity or termination) (a “Dispute”). 
Except as provided in this Section 27, Disputes or claims, if any, which cannot
be settled amicably between the parties, within thirty (30) days after written
notice of such Dispute has been given by one party to the other party, shall be
referred to and finally resolved by arbitration in Sao Paulo, Brazil under the
Rules of Arbitration of the International Chamber of Commerce (“ICC Rules”) for
the time being in force.  The ICC Rules shall be deemed to be incorporated by
reference into this Section 27.  Each of Tubos and LSS shall appoint one (1)
arbitrator and the arbitrators appointed by Tubos and LSS shall appoint the
third (3rd) arbitrator.  The costs of the arbitration, including administrative
and arbitrator’s fees, shall be shared equally by the parties.  Each party shall
bear the costs of its own attorney’s fees and expert witness fees.  The
arbitration proceedings shall be in English and Portuguese and all pleadings and
written evidence shall be in English and Portuguese.  The parties agree that the
arbitration shall be kept confidential and that the existence of the proceeding
and any element of it (including but not limited to any pleadings, briefs or
other documents submitted or exchanged, any testimony or other oral submissions,
and any awards) shall not be disclosed beyond the tribunal, the ICC, the
parties, their counsel and any person necessary to the conduct of the
proceeding, except as may be lawfully required in judicial proceedings relating
to the arbitration or otherwise, or as required by applicable Law.  The decision
of the tribunal shall be final, binding and enforceable upon the parties and
judgment upon any award rendered by the tribunal may be entered in any court
having jurisdiction thereof.  In the event that the failure of a party to this
Agreement to comply with the decision of the tribunal requires the other party
to apply to any court for enforcement of such award, the non-complying party
shall be liable to the other for all costs of such litigation including
attorneys’ fees.  The parties may apply to any court of competent jurisdiction
in accordance with this Section 27 for temporary or permanent injunctive or
preliminary relief, without breach of this Section 27 or abridgement of the
powers of the tribunal.  For the purposes of obtaining temporary or permanent
injunctive or preliminary relief and without abridgement of the powers of the
tribunal, the parties elect the courts of the City of Sao Paulo, State of Sao
Paulo, with the express waiver of any other courts, no matter how privileged
they may be.  Except for applications regarding preliminary or injunctive
relief, neither party shall be entitled to commence or maintain any action in
any court of law upon any matter in dispute until such matter shall have been
submitted to, and finally determined under, the dispute resolution and
arbitration procedures in this Section 27.  Process may be served on either
party in the manner set forth in this Agreement or by such other method
authorized by applicable Law or court rule.

28.           Relationship of Parties.     Nothing in this Agreement shall
create, or be deemed to create, a partnership, joint venture or legal
relationship of any kind between the parties that would impose liability upon
one party for the acts or failure to act of the other party, or authorize either
party to act as agent for the other.  LSS shall be deemed an independent
contractor to the Company with respect to all matters relating to this
Agreement.  Save where expressly stated in this Agreement, neither party shall
have the authority to make representations, act in the name or on behalf of or
otherwise bind the other.

11


--------------------------------------------------------------------------------




29.           Execution.             This Agreement may be executed in any
number of counterparts and by the parties on separate counterparts, each of
which, when executed, shall be an original, but all counterparts shall together
constitute one and the same instrument.

30.           Further Assurance.            The Company shall, at the request of
LSS, do or procure the doing of all such further acts, and execute or procure
the execution of all such documents, as may from time to time be necessary to
give full effect to this Agreement.

31.           Language.             This Agreement is written in English.  Any
translation prepared in any other language (including Portuguese) is for
information purposes only, and only the English version shall be deemed to be
the original.  In the event of any inconsistency between the different language
versions, the English language version shall prevail.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

12


--------------------------------------------------------------------------------


IT WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first written above.

 

 

LONE STAR STEEL COMPANY, L.P.

 

By:    Lone Star Steel Company General, LLC, its general partner

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

APOLO MECÂNICA E ESTRUTURAS S.A.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Witnesses:

 

1.

 

 

Name:

ID#:

 

 

2.

 

 

Name:

ID#:

 

SIGNATURE PAGE TO
SALE, MARKETING & SUPPLY AGREEMENT


--------------------------------------------------------------------------------